Terral, J.,
delivered the opinion of the court.
In 1855 Henry L. Ratliff died, owning a large and valuable real estate in Yazoo county. The third item of his will reads thus: “I give, bequeath and devise to my sister [Selina A. Wilder], for her natural life, and then at her death to the heirs of her body, all the teal estate of which I am seized and possessed and which I own.” In 1859 Mrs. Wilder, in consideration of $10,000, made a conveyance of the fee of said lands to Rachel M. McCann; in 1894 Mrs. Wilder died, and the complainants (her children) bring this suit against the heirs of Mrs. McCann for the recovery of said lands and of the rents and profits of them since the death of Mrs. Wilder. A demurrer to the bill was sustained, and the complainants appeal. The question is, whether the third item of the will of Henry Ratliff, above *822set out, conveys a life estate or a fee to Mrs. Wilder. That Mrs. Wilder took a fee in the real estate in question seems to us to be settled by Pressgrove v. Comfort, 58 Miss., 644.

The judgment below is affirmed.